DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-20, 22-30 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan M. Lenkin (Registration number 40,063) on 06/13/2022. 

The application has been amended as follows: 
Claims have been replaced with the claims below:

1. (Currently Amended) A method of wireless communication by a sidelink user equipment (UE), comprising:
detecting allocations from a plurality of transmitting UEs in a plurality of sidelink channel resources;
determining a quantity of colliding allocations including detected allocations that collide with another detected allocation, in each of the plurality of sidelink channel resources;
pruning potentially intentional collisions from a collision report, based on the determined quantity of colliding allocations, before transmitting the collision report to other sidelink UEs within a coverage zone; and
transmitting the collision report to the other sidelink UEs within the coverage zone, the collision report indicating sidelink channel resources having the colliding allocations.

2. (Original) The method of claim 1, further comprising:
monitoring for collision reports received from at least one of the other sidelink UEs within the coverage zone;
identifying usage of resources indicated as having a colliding allocation in the collision report for a scheduled transmission by the sidelink UE; and
rescheduling a transmission resource to a non-colliding sidelink channel resource in response to identifying that the transmission resource 1s indicated as having the colliding allocations.

3. (Original) The method of claim 2, in which the transmission resource is an active scheduled transmission resource comprising a semi-persistently scheduled (SPS) transmission resource or a reserved retransmission resource.

4. (Cancelled)

5. (Previously Amended) The method of claim 1, in which pruning comprises:
sorting the colliding allocations for each sidelink resource based on an associated received signal received power (RSRP) value; and
pruning a list of the colliding allocations on the sidelink resource from the collision report based on a difference in RSRP value for associated colliding allocations, a threshold associated with a channel busy ratio (CBR) and priorities of the colliding allocations.

6. (Original) The method of claim 1, in which the collision report identifies sidelink channel resources having the colliding allocations using a two dimensional time frequency grid.

7. (Original) The method of claim 1, in which a collision between a detected control channel and a shared channel is based on a mapping of signaled shared channel locations determined from a corresponding resource indication value (RIV).

8. (Original) The method of claim 1, in which the collision report identifies full or partial overlapping of the colliding allocations.

9. (Original) The method of claim 8, in which partial overlapping determination is based on a mapping of shared channel RIVs determined from a plurality of corresponding detected control channel allocations.

10. (Original) The method of claim 1, in which the collision report is transmitted using a unicast or multicast transmission to a list of UEs involved in the colliding allocations.

11. (Original) The method of claim 1, in which determining the quantity of colliding allocations comprises decoding multiple control channel hypotheses for each control channel resource.

12. (Original) The method of claim 1, further comprising processing only a subset of all resources for collision report evaluation.

13. (Original) The method of claim 12, in which the subset is based on UE capability.

14. (Original) The method of claim 1, in which the colliding allocations collide in a same subframe while being assigned to different sidelink subchannels.

15. (Original) The method of claim 1, further comprising transmitting the collision report over a physical layer in a standardized report format in a deployment including a plurality of C2VX frequency bands and wide area network frequency bands.

16. (Original) The method of claim 1, further comprising transmitting the collision report over an application layer in a deployment including a plurality of C2VX frequency bands and wide area network frequency bands.

17. (Original) The method of claim 1, further comprising transmitting the collision report in a safety application layer in a deployment including C2 VX frequency bands.

18. (Original) The method of claim 1, further comprising transmitting the collision report in a physical layer in a deployment including C2 VX frequency bands.

19. (Currently Amended) An apparatus for wireless communication by a sidelink user equipment (UE), comprising:
a memory; and
at least one processor coupled to the memory and configured:
to detect allocations from a plurality of transmitting UEs in a plurality of sidelink channel resources;
to determine a quantity of colliding allocations including detected allocations that collide with another detected allocation, in each of the plurality of sidelink channel resources;
to prune potentially intentional collisions from a collision report, based on the determined quantity of colliding allocations, before transmitting the collision report to other sidelink UEs within a coverage zone; and  
to transmit the collision report to the other sidelink UEs within [[a]] the coverage zone, the collision report indicating sidelink channel resources having the colliding allocations.

20. (Original) The apparatus of claim 19, in which the at least one processor is further configured:
to monitor for collision reports received from at least one of the other sidelink UEs within the coverage zone;
to identify usage of resources indicated as having a colliding allocation in the collision report for a scheduled transmission by the sidelink UE; and
to reschedule a transmission resource to a non-colliding sidelink channel resource in response to identifying the transmission resource is indicated as having the colliding allocations.

21. (Cancelled)

22. (Previously Amended) The apparatus of claim 19, in which the at least one processor is further configured:
to sort the colliding allocations for each sidelink resource based on an associated received signal received power (RSRP) value; and
to prune a list of the colliding allocations on the sidelink resource from the collision report based on a difference in RSRP value for associated colliding allocations, a threshold associated with a channel busy ratio (CBR) and priorities of the colliding allocations.

23. (Original) The apparatus of claim 19, in which the collision report identifies sidelink channel resources having the colliding allocations using a two dimensional time frequency grid.

24. (Original) The apparatus of claim 19, in which a collision between a detected control channel and a shared channel is based on a mapping of signaled shared channel locations determined from a corresponding resource indication value (RIV).

25. (Original) The apparatus of claim 19, in which the collision report identifies full or partial overlapping of the colliding allocations.

26. (Original) The apparatus of claim 25, in which partial overlapping determination is based on a mapping of shared channel RIVs determined from a plurality of corresponding detected control channel allocations.

27. (Original) The apparatus of claim 19, in which the collision report is transmitted using a unicast or multicast transmission to a list of UEs involved in the colliding allocations.

28. (Original) The apparatus of claim 19, in which determining the quantity of colliding allocations comprises decoding multiple control channel hypotheses for each control channel resource.

29. (Original) The apparatus of claim 19, further comprising processing only a subset of all resources for collision report evaluation.

30. (Original) The apparatus of claim 29, in which the subset is based on UE capability.

Allowable Subject Matter
Claims 1-3, 5-20, 22-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Prior art fails to teach the combination of “pruning potentially intentional collisions from a collision report, based on the determined quantity of colliding allocations, before transmitting the collision report to other sidelink UEs within a coverage zone” in addition to other limitations of claim 1.

Regarding claim 19, Prior art fails to teach the combination of “to prune potentially intentional collisions from a collision report, based on the determined quantity of colliding allocations, before transmitting the collision report to other sidelink UEs within a coverage zone” in addition to other limitations of claim 19.

Claims 2, 3, 5-18, 20, 22-30 are allowed as being dependent on claim 1 or 19.

The closest prior art Hassan (US 2021/0360605 A1) teaches in para 0091 resource conflict indicator corresponding to the existing/ potential conflict, however it doesn’t teach pruning potentially intentional collisions from a collision report, based on the determined quantity of colliding allocations, before transmitting the collision report to other sidelink UEs within a coverage zone.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416